DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Invention 1 [apparatus claims 1-6, 9 and 10] made without traverse in the reply of 08/22/2022, has been acknowledged. Accordingly, the methods claims 7-8 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must provide for the head group being installed in the head unit, as well as to differentiate the head group from the head unit. Note that the head unit is disclosed as including more than one head group. It is also unclear how the intended suctioning / discharging can be provided without any positive and negative pressure pumps. It is further unclear what object the ‘one side and the other side’ pertain to. [see also claims 2-5 and 9-10]. 
	In claim 4, ‘the first head’ and ‘the second head’ lack antecedent basis. It is also unclear what structural features must divide the head as recited, [see also claims 9-10] as well as what structural components must connect [‘apply’] the suction motors to the tips as recited. 
	In claim 5, it is unclear with respect to what feature the heads must be ‘aligned’ and ‘arranged alternately’. See also claims 9-10.
	In claim 6, it is unclear how the ‘raising and lowering mechanism’ must be different from and/or structurally inter-related with the drive motor(s) set forth in the preceding claims. It is further unclear whether or not the ‘frame member for each of the heads’ intends a plurality of the frame members. It is further unclear what structural features must define the ‘frame member(s)’ and the ‘frame portions as recited. 

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas et al.,[US  20140030166]  
	, Douglas discloses a sample transfer device comprising, as shown in Figures 1-2, a plurality of dispensing heads [‘head group’] with attached tips 134 installed in a head unit 110 and configured for being moved in three orthogonal directions by corresponding drive motors 106 mounted on the head unit in registration with the dispensing heads so as to move the heads along one of the orthogonal directions as recited. Note that the features not positively recited as part of the claimed invention [such as the tips, including all associated details], are not accorded patentable weight when evaluated for patentability. 
Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the frame ‘portions’; the ‘the ‘head unit in which the head group is installed’, as well as the first, second and third directions, with a ‘plan view from the direction(s),’ as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

8        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798